Colcock, J.,
thought a party applying for a postponement, and shewing good cause, ought not, in any case, to pay costs. Al*147though he admitted it was discretionary with the court to do it, or not.' '
Nott, J.,
of a different opinion. The party' at whose instance ■a trial is put off, ought to pay the costs of postponement. Both parties may be equally innocent of unnecessary delay, yet safest to require the party applying for a postponement to pay the costs occasioned thereby. Yet he admitted the court had a discretionary power, and might dispense with this rule upon extraordinary occa. sions, and order the costs to abide the event of the cause, or that each party should pay his own costs, according to the circumstances of the case.
Beevaed, J., of the same opinion.
Smith, J., presided in the Circuit Court,’ and decided the case there.
Bay, J. A party not to pay costs unless in fault — negligent.
Grimke, J., of the same opinion with Bay, J.
Motion denied.